Citation Nr: 0900376	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  00-23 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
prior to January 25, 1999, for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge and the Army Commendation Medal with an Oak Leaf 
Cluster and "V" device.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted an earlier effective date 
of March 5, 1975, for the veteran's service-connected PTSD 
disability and assigned a 50 percent disability rating for 
the period prior to January 25, 1999.  


FINDINGS OF FACT

1.  During the period from March 5, 1975, to January 24, 
1999, the veteran's PTSD disability was not manifested by: 
attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavior processes associated with almost all 
daily activities such as phantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or demonstrable inability to obtain or 
retain employment.  

2.  During the period from November 7, 1996, to January 24, 
1999, the veteran's PTSD disability was not manifested by: 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

3.  During the period from March 5, 1975, to January 24, 
1999, the veteran's PTSD disability was not manifested by: a 
seriously impaired ability to establish and maintain 
effective or favorable relationships with people; or 
psychoneurotic symptoms of such severity and persistence that 
there is pronounced impairment in the ability to obtain or 
retain employment.   

4.  During the period from November 7, 1996, to January 24, 
1999, the veteran's PTSD disability was not manifested by:  
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
prior to January 25, 1999, for post-traumatic stress disorder 
(PTSD) have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130 
and Diagnostic Code 9411 (2008); 38 C.F.R. § 4.130 (1974).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the 
appropriate level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See generally, 38 C.F.R. 
§§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As discussed 
below, the veteran's PTSD disability has not manifested 
symptoms to warrant a rating higher than 50 percent at any 
time during the relevant rating period, so that staged 
ratings are not appropriate on this record.  

At the time the veteran filed his claim in March 1975, the 
schedular rating criteria did not include a diagnostic code 
for PTSD.  38 C.F.R. § 4.132 (schedule of ratings for mental 
disorders) (1974); see 45 Fed. Reg. 26326 (April 18, 1980) 
(the schedule for rating disabilities is being amended to 
include the new diagnostic classification of post-traumatic 
stress disorder).  Yet, the general rating formula for 
psychoneurotic reaction contained criteria for evaluating 
mental disorders, such as PTSD, that are neither psychoses 
nor organic brain syndromes.  38 C.F.R. § 4.132 (general 
rating formula for psychoneurotic disorders) (1974).  

During the rating period at issue in this appeal, the 
regulations governing mental disorders were amended several 
times.  See 40 Fed. Reg. 42541 (September 15, 1975); 41 Fed. 
Reg. 11302 (March 18, 1976); 41 Fed. Reg. 34258 (August 13, 
1976); 45 Fed. Reg. 26327 (April 18, 1980); 53 Fed. Reg. 23 
(January 4, 1988); 53 Fed. Reg. 1441 (January 19, 1988); 61 
Fed. Reg. 52700 (October 8, 1996).  The schedular criteria 
for psychoneurotic disorders that was in effect when the 
veteran filed his claim (the prior version) were not changed 
until a new general formula for rating mental disorders was 
adopted (the current version), which became effective as of 
November 7, 1996, and is still in effect now.  See 61 Fed. 
Reg. 52695 (October 8, 1996) (amending the sections of the VA 
schedule for rating mental disorders); see also 38 C.F.R. 
§ 4.130 (general rating formula for mental disorders) (2008).  
When the law governing a claimant's disability rating changes 
while on appeal, the claimant is entitled to have his claim 
considered under both sets of criteria to determine which set 
is more favorable, and to be rated under the more favorable 
rating.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Thus, two schedules of rating criteria are applicable to this 
appeal.  The prior version of the schedular rating criteria 
will be applied for the entire rating period from March 5, 
1975, to January 24, 1999, but the current version of the 
criteria will be applied only from its effective date 
(November 7, 1996) to the end of the rating period 
(January 24, 1999).  

Since there are two versions of criteria to be applied, two 
ratings higher than the currently-assigned 50 percent rating, 
and very little contemporaneous evidence from the period at 
issue, to avoid needless repetition, section A below will 
address the facts that relate to the relevant rating periods 
and the relative credibility of the evidence.   Section B 
will address whether a 100 percent rating is warranted.  
Section C will address whether a 70 percent rating is 
warranted.  Section D will address various arguments by the 
veteran and principles to be applied during all periods.  

A.  The facts relevant to the period from March 5, 1975, to 
January 24, 1999

The evidence falls into three periods:  some evidence about 
the period before the relevant rating period; a little 
evidence about the relevant rating period; and much evidence 
about the period after the relevant rating period.  These 
will be discussed in turn. 

1.  Evidence about the period before March 5, 1975

Prior to March 5, 1975, the veteran was living with his 
parents and attending St. Petersburg Community College, but 
he expressed difficulty in adjusting to civilian life.  
February 1972 Social Work Evaluation.  In February 1972, the 
veteran sought psychiatric help because he wanted 
tranquilizers to keep him from taking "bad drugs."  
February 1972 Psychiatric Consult Note from Admitting Office.  
He was admitted to the Bay Pines VA hospital for an 
evaluation of his drug abuse.  February 1972 Psychiatric 
Evaluation Drug Addiction (initial evaluation was not 
possible because the veteran could not focus; the examiner 
concluded that it was a difficult differential diagnostic 
problem between a drug reaction and a schizophrenic 
reaction).  

The veteran stayed in the VA hospital for four days and 
wanted to be released.  The evaluations during those four 
days show that he was confused and suspicious of people, had 
suicidal thoughts, inappropriate affect, rambling speech, 
could not sit still, and reported difficulty in interpersonal 
relationships, both with his family and with old friends.  
See February 1972 Psychiatric Evaluation Drug Addiction by 
Chief of Psychology Service (speech is rambling and his 
affect appears inappropriate; he can't sit still);  
February 1972 Psychiatric Consultation by G. K. (very 
confused; laughs inappropriately; has not been able to 
communicate or understand people or college professors; 
reports he has suicidal thoughts and a suspicious mind); 
February 1972 Social Work Evaluation (reports difficulty in 
communicating with others, in goal orientation, in 
motivation, and in adjusting to civilian life, which bothers 
him because of its unstructuredness; reported a desire to 
return to Viet Nam, where he felt important); February 1972 
Nursing Notes (veteran reports he can't get readjusted to 
civilian life and his family; he has trouble concentrating; 
he feels apart from old friends; he knows he has changed but 
can't help himself).  

He described his mind as being filled with actualities in 
Viet Nam.  February 1972 Nursing Notes.  The veteran had had 
some initial difficulty in enjoying the things he enjoyed 
before service.  February 1972 Physical Exam (veteran is just 
now starting to enjoy the things he liked before service, 
such as golf, reading, pool, etc.).  Although the veteran 
initially wanted to participate in a drug rehabilitation 
program, he decided to request a discharge and seek 
outpatient follow-up treatment in the group therapy program 
run by the Chief of Psychology Services.  February 1972 
Social Work Evaluation.  

At his treatment sessions with the Chief of Psychology 
Services, he manifested some childish behavior.  Bay Pines 
Psychology Service (BPPS) of March 23, 1972.  He did not do 
much to get a job or move out from his parents.  BPPS of 
April 12, 1972.  But then, he worked for a short while in 
Tallahassee and went to Colorado to work for the summer.  
BPPS of June 7, 1972; and of August 17, 1972.  He reported he 
was in two car accidents, was beaten up by a motorcycle gang, 
allegedly made threats about his girlfriend, and was afraid 
he was going to go on hard drugs; he failed to show 
appropriate concern about these matters.  BPPS of August 23, 
1972; and of September 27, 1972; and of October 24, 1972.  
His outpatient treatment was terminated in October 1972.  
BPPS of March 9, 1973.  

In October 1972, the veteran spent three weeks in jail.  
October 1972 Nursing Note.  Afterward, his parents took him 
to the Bay Pines VA hospital for psychiatric services.  
October 1972 Bay Pines VA Hospital Intake Report by Staff 
Psychiatrist.  The veteran reported that he had been arrested 
four times during the previous two months with no previous 
arrest record.  He was cooperative and oriented, with good 
memory and average intelligence, but his judgment and insight 
were lacking.  He stated that he had things to do and did not 
need hospitalization.  He was encouraged to stay longer but 
he insisted on leaving.   The veteran was discharged and was 
supposed to receive counseling on an outpatient basis. 
October 1972 Bay Pines VA Hospital Intake Report by Staff 
Psychiatrist.  

The veteran worked part-time for a construction company two 
to three days per week in August 1973, according to his 
father.  August 1973 Field Report.  

In March 1974, the veteran had surgery at a private facility.  
He called the VA hospital to see if he could return for 
psychiatric treatment.  An evaluation was conducted by the 
Chief of Psychology Services at the VA Bay Pines hospital.  
March 1974 Psychiatric Consultation by Chief of Psychology 
Services.   He noted that since the veteran's counseling had 
been terminated in October 1972, he had done real well at 
times and had adjusted poorly at other times.  He had worked 
very hard hanging sheet rock, saved over $5,000, but spent it 
unwisely.  The veteran stated he realized he had some 
problems with which he needed help and he really wanted to 
come in for help.  The examiner noted that although still 
very flighty and hyperactive, the veteran did appear to be 
more organized in his thinking and appeared to have it 
together a little more than in the past.  March 1974 
Psychiatric Consultation by Chief of Psychology Services.   

Over the next five months, the veteran's mental health 
improved.  The examiner noted that he was trying hard and 
much more eager to improve.  Bay Pines Psychology Service 
(BPPS) of M arch 7, 1974;  see also BPPS of March 13, 1974 
(he was manifesting much greater interest in treatment, 
growing up, and assuming responsibility more than ever in the 
past);  of March 27, 1974 (maintaining his rather high level 
of motivation); March 29, 1974 (always eager to return to 
therapy-this is entirely different from previous attempts at 
therapy when he would never come as scheduled and get 
involved) BPPS of July 17, 1974 (seen in group and 
individually; continues to make unusually good adjustment).  
His thought processes were not quite as disorganized, 
circumstantial, and flighty as they had been at times in the 
past.  BPPS of M arch 7, 1974; see also BPPS of March 20, 
1974 (thought processes are much more relevant, integrated; 
not nearly as flighty); of March 25, 1974 (continuing to 
exercise better integrated thought process).   

The veteran was not only exhibiting changes in attitude, but 
in his behavior as well.  BPPS of March 13, 1974; see also 
BPPS of March 14, 1974 (continues to verbalize and also to 
manifest behaviorally an improved adjustment.  BPPS of 
March 29, 1974.  The veteran participated in group, sharing 
his feelings.  BPPS of March 20, 1974.  He showed evidence of 
continued improvement in impulse control.  BPPS of April 1, 
1974; see also BPPS of March 25, 1974 (is continuing to 
exercise much sounder judgment, emotional control); of 
March 29, 1974 (developing a much higher level of frustration 
tolerance).  In group therapy, the veteran continued to 
manifest considerable emotional maturity.  BPPS of June 6, 
1974.  

As for his interpersonal relationships, he had lots of 
insight into his previous narcissistic, demanding, 
inconsiderate behavior.  BPPS of March 29, 1974;   
see also BPPS of March 14, 1974 (also continues to explore 
intrafamilial relationships and feelings); of March 29, 1974 
(recognizing many of his previous unacceptable attitudes and 
impulses).  When his brother visited, they were able to play 
golf together.  BPPS of July 15, 1974.  He also came to 
realize how suggestible he was so that he would go along with 
more dominant peers.  Bay Pines Psychology Service of M 
arch 7, 1974. 

The veteran wanted to get back on the job...to feel useful.  
BPPS of April 2, 1974.  He worked regularly hanging dry wall 
and the foreman was very pleased with his work.  BPPS of 
July 15, 1974.  He felt better and didn't have all the 
anxieties he had had in the past.  BPPS of June 3, 1974; but 
see BPPS of May 31, 1974 (said he was not as full of energy 
today as he has been worrying about his car, job, etc.).  

2.  Evidence about the period between March 5, 1975, and 
January 24, 1999

In the summer of 1975, the Chief of Psychology Services 
produced a report on the veteran's progress.  He noted that 
the veteran was a very sociable, pleasant, and likeable 
individual of above-average intellectual ability who appeared 
to be making a good adjustment.  He had just graduated from 
junior college with good academic standing and planned to 
enroll in university that fall, which the examiner was a good 
plan.  His range of general information, use of common sense, 
and abstract ability were all very good.  There was no 
evidence of any significant disturbance in thought processes 
or affect.  The most significant finding was his high energy 
level, which he had always had, and which he now was able to 
use constructively.  Summer 1975 Report by Chief, BPPS.  

The examiner explained that since the veteran really decided 
to get involved in PO psychotherapy, around March 1974, he 
had shown tremendous progress in his total adjustment.  He 
graduated from junior college with a good academic record 
(had dropped several such programs before), there had been no 
alcohol or drug abuse, he had become highly motivated to 
achieve, had evidenced a great deal of emotional maturity and 
had become a very self-disciplined, responsible person.  He 
functioned best when he was able to structure his time and to 
follow a schedule.  The examiner noted that he had seen very 
few patients work harder to achieve, and to change his whole 
pattern of adjustment than this individual.  He deserved full 
recognition for the accomplishments he had made, often at the 
expense of many personal sacrifices and obstacles.  Summer 
1975 Report by Chief, BPPS.  

The Chief of Psychology Services wrote his final summary 
report with respect to the veteran in October 1975.  BPPS of 
October 15, 1975.  He recorded that the veteran had 
benefitted tremendously from treatment.  He had graduated 
from junior college with good academic standing, apparently 
was not doing any hard drugs, and was using very little 
alcohol, if at all.  The veteran was living with a very 
intelligent, attractive, young woman who he probably would 
marry.  The counselor noted that both of them were attending 
university and the report was that they were doing well.  The 
examiner concluded that the veteran should be discharged from 
outpatient treatment as the veteran was then living in 
Tallahassee.  He determined that no further treatment was 
indicated at that time.  BPPS of October 15, 1975.  

In a September 1999 lay statement, the veteran explained that 
in Fall of 1975, he moved to Tallahassee and went to a Vet 
Center but could not bring myself to confide in them.  He 
decided to study psychology in the hopes of better 
understanding himself and his world.  He got a B.S. in 
psychology and felt he could manage his past on his own.  He 
would find life to be unmanageable at times and he would 
return to the Vet Center.  He would read all the information 
available there and have a brief exchange with a counselor or 
other veterans.  He explained that he could never bridge the 
trust.  September 1999 Stressor Statement.  

As to the veteran's marriage, which lasted from 1978 to 1990, 
his wife kept them "financially afloat" most of their 
married lives.  March 1975 DeVale Report.  The veteran noted 
that he slapped his wife once.  July 2002 VA C&P PTSD Exam.  
He also reported that the more jobs he quit or lost, the more 
distant she became.  July 2006 Statement in Support of Claim 
by Veteran.  

In March 1979, the veteran wrote to VA asking whether he had 
any educational allowance entitlement left.  He explained 
that he had attained a B.S. degree in Psychology and would 
like to continue if possible.  March 1979 Letter to VA from 
Veteran.  

In 1984, the veteran was abusing alcohol and was arrested on 
a DUI.  February 2000 Psychiatric Consult by Staff 
Psychiatrist at VA facility.  

The veteran and his wife divorced in 1990.  The veteran's lay 
statement explained that in 1992, he moved to Northeast 
Tennessee, where life was simpler and slower.  After a year 
or so, he still was not happy.  He went to a VA facility in 
Johnson City and met a female psychiatrist and spent some 
time talking to her.  The veteran stated that she felt he was 
alright but needed to practice moderation in his drinking.  
She said he had personality differences but that it was 
normal.  He went to AA for several months while living in 
Tennessee.  He discovered there are a lot of people who had a 
problem with alcohol.  He noted that most of the time he feel 
like he was in survival mode.  September 1999 Stressor 
Statement.  

In 1994 or 1995, the veteran was arrested for DUI.  July 2002 
VA C&P PTSD Exam; February 2000 Psychiatric Consult by Staff 
Psychiatrist at VA facility.    He went to a Tennessee VA 
facility to inquire about a substance abuse treatment 
program, but after talking with a nurse, he decided not to 
enter the program.  June 1996 Alcohol Treatment Unit 
Screening.  

In October 1997, the veteran went to a VA emergency room to 
ask for a psychiatric evaluation.  He had stopped drinking 
alcohol in December 1996 and explained that he was still 
experiencing mood swings.  The veteran stated that he 
questioned the motives of others.  The ER examiner found the 
veteran to be appropriately groomed, euthymic and 
cooperative, with good eye contact, mood fine, speech within 
normal limits, with no depression or manic or hypomanic 
episodes.  The examiner concluded that the veteran's 
condition was in the Axis II realm.  October 1997 VA 
Psychiatric Evaluation in the ER.  

The veteran's earning report from the Social Security 
Administration (SSA) shows that his income fluctuated widely 
from year to year.  SSA Earnings Report.  He had  no SSA 
earnings from 1975 to 1977 when he was attending university.  
For four other years, he had no SSA earnings.  For three 
years, he earned over $13,000, but for five years, he earned 
less than $1,000.  For the remaining ten years, he earned 
more than $1,000 but less than $10,000.   SSA Earnings 
Report.  Some of the places he had worked for during the 
rating period were Wal-Mart, Sears, and a vending machine 
type of business.  October 1999 C&P PTSD Exam.  

The veteran reported that for his whole life, he had never 
held a job for more than 2 years.  He held a job even less 
than that most of the time, quitting without knowing why he 
was doing it.  October 1999 C&P PTSD Exam; see also July 2002 
Discharge Summary from Stress Treatment Program (the veteran 
reports having multiple jobs over the last 30 years with none 
of them lasting more than 2 years in duration.  He has moved 
fairly often, living in TN, GA, IA, and FL since his 
discharge).   
 
He worked as a disaster assistant for the Small Business 
Administration from October 1998 to January of 1999.  
October 1999 C&P PTSD Exam 

The October 1999 C&P examiner determined that the veteran's 
GAF score for the period from November 1988 to October 1999 
was 57.   October 1999 C&P PTSD Exam.  

3.  Evidence about the period after January 24, 1999

In October 1999, a VA compensation and pension (C&P) PTSD 
examination was conducted to determine whether the veteran 
was entitled to service connection for PTSD.  At the time, 
the veteran was employed on a reserve basis by the Small 
Business Administration, but between assignments for them, he 
was working in construction for a friend, or helping to 
repair his mother's home.  He related his main problems as 
having difficulties with people, not trusting any type of 
people, feeling paranoid about them, not liking people in 
general, and not participating in meetings.  He also related 
problems in sleeping because his talking in his sleep would 
wake him up.  He was continuing to have periods of anger and 
resentment, and sometimes he felt totally changed from 
people.  He said that sometimes he wished that he had stayed 
in Viet Nam, apparently having difficulties dealing with life 
as it was then.  October 1999 C&P PTSD Exam.  

The C&P examiner found him to be cooperative, but at the same 
time keeping somewhat of a distant type of attitude during 
the exam.  He presented his symptoms in a matter-of-fact 
fashion, without any particular emotional tones during the 
examination.  His cognitive function seemed to be well-
preserved but he showed very superficial insight into his 
problems and his judgment was fair.  Content of thoughts 
seemed to indicate his problems started in Viet Nam with 
people, periods of anger, rage, problems with drugs and 
alcohol abuse, and difficulties in trusting people in 
general. The examiner assigned him a GAF score of 57 for that 
day and for the past 12 months.  October 1999 C&P PTSD Exam.  

In 2000, the veteran was offered a job with the U.S. Postal 
Service (USPS) as a City Carrier, contingent upon a medical 
suitability determination for the position.  The USPS 
reviewed his VA treatment records and conducted an 
examination (which is not part of the record).  The USPS 
determined that he did not qualify for the job due to his 
history of chronic multiple psychiatric disorders, doctor's 
visit on April 2000 to determine possible degenerative 
arthritis (due to left knee pain for 8 months and left hip 
pain) and right great toe pain.  The Postal Service 
determined that those conditions necessitated the following 
limitations:  restrictions in commercial driving; no safety-
sensitive work; no working closely with others; no unusual 
fatigue factors; no heavy manual labor over 45 pounds; no 
prolonged standing, walking over 45 minutes while 
lifting/carrying over 25 pounds and no excessive 
work/environmental stress.  The USPS explained that those 
limitations were not compatible with requirements that 
include: the ability to lift up to 70 pounds; moderate 
carrying 15-44 pounds; pushing; reaching above the shoulder; 
walking/standing at least 8 hours per day; kneeling; repeated 
bending; climbing; operation of motor vehicle; outside and 
inside work; excessive heat and cold and humidity; dust; 
slippery or uneven walking surfaces; working closely with 
others; working alone; and protracted or irregular hours.  
The veteran appealed that determination and the Office of 
Personnel Management concurred in the USPS decision.  EEO 
Affidavit; November 2000 Letter to Veteran from USPS.  

In June 2002, the veteran entered a stress treatment program 
(STP).  The discharge summary by the supervising clinicians 
noted that the veteran had chronic and severe PTSD and 
bipolar disorder.  He presented with complaints of anxiety, 
history of panic attacks (avoids crowds whenever possible), 
depression, poor concentration, anger control problems, 
intrusive thoughts, nightmares, flashbacks regarding his 
military experience, distrust of authority, severe survivor 
guilt, and uncomfortableness around others.  Upon initial 
examination, he was found to be very pleasant and 
cooperative, in no acute emotional distress, and no apparent 
evidence of either a thought or perceptual disorder, although 
his speech was tangential.  He was oriented times three, of 
average intelligence, with memory intact, sad affect, and 
depressed mood.  He denied suicidal ideation but reported a 
history of suicidal ideation when intoxicated.  July 2002 
Supervising Clinicians' Discharge Summary for Stress 
Treatment Program.  

According to the clinicians, during the program, the veteran 
experienced chronic sleep disturbances, but appeared to have 
gained a better understanding of PTSD and the impact it had 
on his life.  As to his employability, the clinician's report 
concluded that given his employment history and symptoms of 
PTSD, it was questionable whether he would be able to 
maintain gainful employment in the future.  A GAF score of 45 
was assigned.  July 2002 Supervising Clinicians' Discharge 
Summary for Stress Treatment Program.  

Another discharge summary was prepared by the veteran's case 
manager.  He found the veteran to be bright, motivated, and 
articulate with a keen analytical mind.  The veteran served 
as a role model in the program for others, providing insight 
to his peers in an assertive but delicate way.  It was 
difficult for him to open up, but after a while he released 
some of his internalized stress, but he continued to use 
defense mechanisms when it became overwhelming.  He 
demonstrated sincerity and perseverance in trying to get his 
life back in order despite his Viet Nam traumas and his bi-
polar disorder.  He took one weekend pass and several day 
passes during the program but found coming back to campus 
helped him through the difficulties he encountered during the 
pass.  At times, he experienced depression but it seemed well 
controlled by his medications.  By writing his autobiography, 
he realized that working at the SBA might be contributing to 
his stress, so that he decided to reevaluate whether to 
continue working there.  He was sometimes frustrated and 
argumentative, but he was also able to take control of that 
while in the program.  He demonstrated sensitivity because if 
he hurt someone's feelings, he would apologize.  At 
discharge, the veteran expressed dissatisfaction with his 
ability to fit into the community and he wanted to work on 
that further in outpatient treatment.  He decided that next 
he would go visit his daughter and then return to Bay Pines 
VA medical center.  July 2002 Case Manager Discharge Summary 
for Stress Treatment Program.  

A second VA C&P PTSD examination was conducted in July 2002 
to determine the current severity of the veteran's PTSD 
disability.  The examiner noted that the veteran called his 
mother once a week and exercised regularly.  His typical day 
did not involve interacting much with others.  He did his own 
shopping at Wal-Mart and would get library books.  The 
veteran stated that during his marriage, he only slapped his 
wife once and that one time he had pushed his dad into a 
garage door when he was angry.  He complained of nightmares 
and anger, but had learned better coping skills through the 
stress treatment program.  The examiner assigned the veteran 
a Global Assessment Functioning score of 50.  July 2002 C&P 
PTSD Exam.  

The veteran applied for disability benefits from the Social 
Security Administration.  That agency determined that the 
veteran was disabled as of August 2002.  

4.  Other evidence 

The veteran submitted a lay statement by his brother.  He 
explained that the veteran had changed a lot in Viet Nam.  He 
had been very health conscious and patriotic before service.  
Since he had returned, he had been in one struggle after 
another and mainly with himself.  He had been frustrated with 
his relationships, his work and had had a tough time finding 
himself.  The passion he had once had for life had turned to 
anger and the things that were once important to him no 
longer mattered.  His brother stated that he believed that 
the veteran's tour in Vietnam caused some profound changes in 
him.  March 2000 Lay Statement by Veteran's Brother.

The veteran also submitted medical opinions to support his 
claim.  The nurse practitioner who began seeing the patient 
in May 2000 for medications, individual therapy and group 
therapy provided a report co-signed by a physician.  She 
pointed out that symptoms of PTSD include difficulty being in 
crowds of people and self-isolation to avoid interacting with 
others and confrontation with people. Combat-related 
nightmares, sleep disturbance, anger and trust issues are 
also part of the chronic problems veterans with PTSD 
experience on a daily basis.  All of these problems, which 
manifest themselves in symptoms of major depression, make it 
next to impossible for the veteran to be employed or maintain 
significant relationships.  December 2000 Report by VA Nurse 
Practitioner.  

As to this veteran, the nurse practitioner noted that it was 
very difficult for this veteran to speak about his combat-
related traumas which had left him with nightmares, intrusive 
thoughts, guilt and shame, grief and loss issues, and anger 
that leads to rage and out of control behaviors.  She found 
the veteran to be guarded and hypervigilant with a continued 
exaggerated startle response.  He was experiencing auditory 
hallucinations associated with intrusive thoughts and 
flashbacks of the traumatic events, which could be triggered 
by loud noises, confined spaces and odors related to the 
trauma.  The veteran was taking medication for his PTSD and 
bipolar disorder and he was going to continue to require 
ongoing psychiatric follow-up for PTSD to assist him to be 
able to cope of a day-to-day basis.  She concluded that the 
veteran's future employability was considered to be 
improbable on a permanent basis.  She assigned a GAF score of 
45.  December 2000 Report by VA Nurse Practitioner.  

The same nurse practitioner supplied another very similar 
report in August 2006.  The report contained more detail 
about the veteran's experiences in Viet Nam.  This report, 
like the last one, contained a paragraph about the general 
characteristics of PTSD.  As to this veteran, she pointed out 
that the veteran has had obvious difficulty being able to be 
around people as evidenced by his history of years of self-
isolating himself.  She explained that his symptoms are 
consistent with the criteria required for a diagnosis of 
PTSD, which he reported he has experienced since 1971.  
December 2000 Report by VA Nurse Practitioner.  

The nurse practitioner noted that traumatic events from Viet 
Nam have continued to cause major problems for the veteran, 
pointing out his frequent battle-related flashbacks and 
intrusive thoughts that could be triggered by helicopters 
and/or their sounds, loud noises, odors and confined spaces.  
She stated that his PTSD signs and symptoms are severe as 
evidenced by his clinical records.  Of note was his 
difficulty to recall and share horrifying experiences related 
to combat.  Experiences he did recall were difficult for him 
to discuss with anyone. She explained that he was able to 
work with the stress treatment clinical staff in processing 
fears and anger with great reservation for he avoided many 
activities or conversations associated with is military 
experiences that might have aroused recollections of the 
trauma.  His persistent symptoms of hyperarousal were still 
experienced by the veteran through disrupted sleep patterns, 
increased irritability, impaired concentration, 
hypervigilance, an exaggerated startle response, and panic 
attacks.  He also demonstrated avoidance of stimuli 
associated with his trauma, including amnesia for important 
aspects of the trauma.  December 2000 Report by VA Nurse 
Practitioner.  

The nurse practitioner found that such symptoms have caused 
him clinically significant distress and impairment in various 
areas of psychological functioning, mainly in areas of 
employment and interpersonal relationships. She listed many 
more current symptoms of his PTSD including that the veteran, 
who was actively involved in his treatment for PTSD, has had 
active suicidal ideations that have required immediate 
follow-up and treatment.  Pointing out that she had been 
involved with the veteran's treatment for several years, she 
concluded that while he can present himself well upon command 
occasions, he is considered to be fragile.  She noted that he 
has successfully maintained his sobriety, avoiding illicit 
drugs, and has stopped smoking.  She found that he adhered to 
his medications and therapy because he is aware of his 
tenuous condition.  Her report was co-signed by a doctor. 
December 2000 Report by VA Nurse Practitioner.  

The veteran also submitted  a medical opinion by a 
psychologist who saw the veteran in February 2007.  She noted 
that VA assigns a 70 percent rating if there has been a 
history of severe mental illness.  She summarized that the 
reason a 50 percent rating was assigned was because he failed 
to show that he had serious symptoms with severe impairment 
in the relevant time period.  She felt that somehow it didn't 
seem fair to penalize the veteran for sincerely trying to 
work and make it on his own.  March 2007 DeVale Report.  

Turning to his history, she explained that it was documented 
that he was given strong anti-psychotic medication, like 
thoracine, which is so strong it is used to put down 
elephants.  And she noted that his GAF scores were almost 
always in the 45-50 range; indeed, since the GAF "test" was 
given seven times, his average score was 47, which is severe 
symptoms.  She stated that from 1972 to 1975, he had severe 
symptoms, not moderate ones, so therefore his symptoms should 
be considered severe as of 1975.  March 2007 DeVale Report.  
The veteran told Ms. DeVale that his mind was filled with 
memories of Viet Nam all the time causing problems with his 
work and employers.  He admitted to suicidal ideation but not 
acting upon it like he had in his younger days, with car 
crashes.  This time he would use a drug overdose.  He 
admitted to a history of violent behavior and to homicidal 
ideation without a plan (because of concern for his 
children).  March 2007 DeVale Report.  

Ms. DeVale summarized the treatment that he received at 
various times.  With respect to the treatment by the Chief of 
Psychology Services, she mentioned only the initial opinion 
of that examiner that the veteran needed immediate help to 
get himself organized.  With respect to the October 1999 C&P 
PTSD examination, she mentioned that the examiner had found 
that the veteran showed very superficial insight into his 
problems and his judgment was considered to be fair.  She 
also noted the assignment of a GAF score of 57.  She said 
that after studying the October 1999 C&P PTSD Examination 
Report, she found inconsistencies because he had dates and 
times mixed up, including what kind of drugs were prescribed 
for the veteran.  She felt that demonstrated that he had not 
thoroughly read the reports.  In her opinion, the GAF score 
the October 1999 C&P examiner assigned the veteran (that is, 
57) did not reflect a true understanding of this veteran's 
long history of severe PTSD, and regardless, there were still 
6 GAF scores documented in the severe category.  March 2007 
DeVale Report.  

The psychologist also relied heavily upon the fact that the 
veteran's USPS job offer had been withdrawn because he did 
not pass the medical suitability requirement.  She listed 
four work restrictions that were, in her view, to protect co-
workers, the public and property, etc.  She did not discuss 
any aspect of the veteran's back, knee, hip, or foot pain 
with respect to his ability to perform the physical aspects 
of the job discussed in the documents related to that job 
offer.  Instead, she concluded that the review of his 
employment records for the past 10 years played a major role 
in his being refused employment based upon restrictions due 
to the veteran's serious symptoms of PTSD.  March 2007 DeVale 
Report.  

Finally, Ms. DeVale provided her opinion that the veteran's 
rating should be 70 percent PTSD and 100 percent unemployable 
from 1975-1999.  She stated that it was well documented in 
the periods both before and after, both from numerous 
clinicians' counseling reports summarized in her report and 
in numerous GAF scores.  She pointed out that the [GAF] exam 
was given to the veteran seven times and his average score 
was 47-severe problems.  She found that the only exception 
was the October 1999 C&P PTSD examiner's score of 57, which 
she determined was not that much higher.  

5.  Credibility determinations 

The Board finds that all of the medical evidence from 
counselors, ER personnel, psychologist, nurse practitioners, 
etc., is competent.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements, or opinions).  But that does 
not mean that the competent evidence is persuasive.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  In determining 
the weight to be assigned to evidence, credibility can be 
affected by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

In this regard, the Board assigns very little weight to the 
two reports by the stress treatment program nurse 
practitioner who first began seeing the veteran in May 2000 
for medications, individual and group therapy.  First, the 
language in the paragraph that is contained in both reports 
that details the general symptoms of PTSD makes clear that 
this nurse practitioner believes that any veteran with PTSD 
has symptoms that "make it next to impossible" for that 
veteran "to be employed or maintain significant 
relationships."  But the schedular criteria in VA 
regulations contain ratings for mild forms of PTSD where 
veterans continue in employment and maintain some significant 
relationships.  See 38 C.F.R. § 4.130 (under the general 
formula for rating mental disorders, a 30 percent rating is 
available for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and memory 
loss (such as forgetting names, directions, or recent 
events)).  But if this nurse practitioner believes that all 
veterans with PTSD have little hope of employment, her 
conclusion that this veteran's "future employability is 
considered to be improbable on a permanent basis" does not 
reflect an assessment of the level of severity of this 
particular veteran's disability.  Thus, that opinion is not 
entitled to much probative value.  

Moreover, her report contains descriptions of the veteran 
that do not appear anywhere in his clinical notes whether 
observed by her or another examiner.  For example, she stated 
that his symptoms included auditory hallucinations associated 
with intrusive thoughts and flashbacks triggered by loud 
noises, confined spaces and odors related to the trauma. She 
also attributes to him anger that leads to rage and out of 
control behaviors.  But none of the treatment records 
indicate that the veteran experiences auditory 
hallucinations. At most, he has reported talking in his sleep 
during nightmares that wakes him up (and once awoke his son).  

Nor is there evidence of rage that leads to out of control 
behaviors.  The veteran stated he slapped his wife once and 
he once pushed his father against a garage door.  One 
examiner noted that when relating an incident about the rude 
behavior of a VA employee, the veteran's voice was angry, but 
once they began a conversation, he was no longer angry.  And 
his case manager at the stress treatment program recorded 
that at times, he became frustrated and argumentative, but he 
was also able to take control of that while in the program.  
The clinical records do contain notes of the veteran's desire 
to control his anger and his negative opinions of other 
people; but there are no descriptions of rages or out of 
control behaviors in those notes.  

At most, there is some implication in some of the veteran's 
statements that in the early 1970s, before the rating period 
at issue, his car accidents were attempts at suicide.  But at 
other times, he has denied ever attempting suicide.  And the 
clinical records do not reflect that suicide was ever really 
an issue for this veteran during the period of time at issue.  
The record also shows that for a while, the veteran had 
machetes in his truck so that he would have them if he needed 
to defend himself.  There is no indication that he ever used 
them and he eventually removed them from the truck.  In one 
evaluation, the veteran stated that he has significant anger 
on a daily basis and the example given was road rage.  
June 2002 Intake Evaluation for Stress Treatment Program.  No 
treatment records contain notes about road rage or any other 
kind of rage.  The only aggressive behavior described in the 
record aside from slapping his wife and shoving his father 
once are the veteran's stories of burning down villages 
during service.  The lack of clinical support for her 
statements about his rages and out of control behavior 
undercut the credibility of all aspects of the nurse 
practitioner's reports.  See Grover v. West, 12 Vet. App. 
109, 112 (1999) (a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record). 

Finally, the Board assigns little weight to the nurse 
practitioner's reports because she failed to cite any 
evidence from the clinical records of the Chief of Psychology 
Service at Bay Pines VA medical center shows that the 
veteran's condition had improved immediately before the 
claims period at issue here.  A medical opinion that fails to 
take into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

The Board assigns little weight to the opinion of Ms. DeVane.  
First, she is not competent to conclude that the veteran is 
entitled to a 70 percent rating because her report 
demonstrates that she does not understand how VA schedular 
criteria are used to arrive at disability ratings.  For 
example, she expressed her belief that VA is being unfair by 
applying the schedular criteria to the evidence of record in 
order to assign a 50 percent rating to a particular time 
period.  She considered that to be action punishing the 
veteran for not needing help, rather than the required method 
of determining disability ratings for purpose of VA 
compensation.  Such a statement reflects her ignorance of the 
goal of disability ratings.  See 38 C.F.R. § 4.1 (the 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disease and injuries and their residual 
conditions in civil occupations).  Moreover, her description 
that a 70 percent rating is assigned when there is "a 
history of severe mental illness" is overbroad.  And she 
consistently used evidence before and after the relevant 
period without explaining why that evidence is relevant to 
the rating period.  

The psychologist's credibility is also undercut by her 
discussion of global assessment function scores.  She refers 
to them as scores from "tests" that were given and averages 
them to find one GAF average for a period of time that spans 
from before March 5, 1975, until long after January 24, 1999.  
But a GAF score is not a "test" result.  The numeric 
indicators serve as a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), p. 32).   In her discussion, 
she averages 7 scores, only one of which covers the relevant 
rating period, and she concludes that a 57 score is not that 
much higher than a 47 score.  The Board finds that since the 
individual scores (which reflect a person's mental health 
condition along a timeline) are much more significant than 
their average, and since the difference between a 57 score 
and a 47 score is significant in this setting, her apparent 
misunderstanding of those scores undermines the findings and 
conclusions contained in her report.  

In any event, her report completely ignores the evidence that 
shows that in the months immediately before the veteran filed 
his claim, his mental health improved as a result of his 
treatment, and his disability was not as severe as it had 
been previously.  She did not address at all the positive 
reports of the Chief of Psychology Services at the VA 
hospital in Bay Pines or his conclusion that the veteran did 
not, in October 1975, require additional counseling.  

The veteran claims that toward the end of his sessions with 
the Chief of Bay Pines Psychology Services, the Chief wanted 
to hypnotize him.  He stated he went along with that as he 
had with the testing and in-depth conversations.  The veteran 
explained that the Chief thought the veteran was hypnotized 
when he come over to him and unzipped his pants.  The veteran 
then stated that the Chief began to pull his penis out.  It 
was then that the veteran jumped up, said a few things, and 
left.  He stated that he never saw the Chief again and he was 
not going back to VA.  September 1999 Stressor Statement.  

This story is incredible on its face.  First, one must assume 
that a medical professional engaging in hypnotism both cannot 
tell if a person is hypnotized and would not be especially 
careful to make sure the person was unaware of his actions 
before committing secret sexual acts upon him.  But even if 
that were true, it is amazing that when the Chief unzipped 
the veteran's pants that the veteran did not stop him at that 
point.  Instead, by saying that he waited to react until the 
Chief began to pull out his penis merely increases the drama 
of his story.  

But it seems unlikely that if such an event occurred, that 
the next evidence in the record would be that the veteran's 
ability to function in life improved.  Before he began his 
treatment with the Chief of Psychology Services, he had been 
in jail and unable to get a job or complete his classes at 
junior college.  Right after his last session with the Chief, 
he successfully completed his associate's degree, moved to 
Tallahassee, moved in with his future wife, successfully 
completed his bachelor's degree, got married, began having a 
family, and inquired into the possibility of attending 
graduate school.  Indeed, the contemporaneous evidence in the 
record shows that under the care of the Chief of Psychology 
Services, the veteran's disability improved and the Chief 
determined that no more treatment was required.  There are no 
indications in the Chief's treatment records that there was a 
falling out with the veteran.  

There is also evidence of record showing that when the 
veteran became frustrated with VA, he would write to the 
Secretary of VA, congressional representatives, and even the 
President.  But, there is no record of any correspondence 
over this alleged sexual molestation by a VA employee.  To 
the contrary, although the veteran said that he lost trust in 
his therapist because of his incident, by the veteran's own 
reports, whenever he felt that he needed psychological 
counseling, he turned to VA for help-even to the point of 
returning to the VA facility at Bay Pines for psychological 
help.  The Board finds that such actions by the veteran are 
inconsistent with his reports and statements that he had lost 
all faith in VA and in therapy.  Thus, the Board assigns 
little credibility to the veteran's account.  

On the other hand, the Board finds the treatment notes of the 
Chief of Psychology Services at the VA facility in Bay Pines 
to be very credible.  In both the individual session notes 
and references to group therapy, the Chief recorded 
observations and examples that reflect improvement in various 
aspects of the veteran's condition over time.  His notes also 
reflect his awareness of the veteran's past counseling 
because he sometimes pointed out improvement as compared to 
prior treatment notes.  His summaries are also consistent 
with both his individual session notes and with the events of 
the veteran's life that are detailed in other evidence in the 
record.  

B.  100 percent evaluation 

Under the prior version of the schedular rating criteria, a 
100 percent rating is available if the disability is 
manifested by the following: attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavior processes 
associated with almost all daily activities such as phantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132 (general rating formula for psychoneurotic 
disorders) (1974).  The evidence in the record does not 
establish any of the three criteria during any part of the 
period from March 5, 1975, to January 14, 1999.  

Although the veteran had complained that during 1972 he was 
unable to communicate with or understand his professors, from 
March 1974 forward, he showed tremendous progress in his 
total adjustment and during the relevant rating period, he 
was able to complete his associate's degree from a community 
college, earn a bachelor's degree from Florida State 
University, and investigate the possibility of attending 
graduate school.  February 1972 Psychiatric Consultation (has 
not been able to communicate or understand people and his 
professors);  Summer 1975 Notes by Chief, Bay Pines VA 
Psychology Service (since this veteran really decided to get 
involved in psychotherapy, around March 1974, he has shown 
tremendous progress in his total adjustment; he has graduated 
from junior college and is attending FSU); September 1999 
Stressor Statement by Veteran (I got a B.S. in psychology); 
March 1979 Letter to VA from Veteran  (inquiry whether any 
educational allowance entitlement was left because the 
veteran had attained a B.S. degree in psychology and would 
like to continue if possible).  He also married his 
girlfriend during this period and had two children.  And 
while his Social Security earnings were zero while attending 
university (1975 through 1977) and for four other years 
(1990, 1993, 1994, and 1995), he was able to go to school and 
had Social Security earnings in each of the other 18 years.  

By attending college and getting married, the record does not 
show that during this time, the veteran was isolated from the 
community.  Even though the marriage eventually ended after 
13 years, by getting married and starting a family, as well 
as by successfully earning his degree, the record shows that 
the veteran was not manifesting daily symptoms of fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  His work 
history shows he was able to obtain employment.  As for the 
ability to retain employment, the fact that he had no Social 
Security earnings in four years after his degree was 
completed is not sufficient to demonstrate that he was not 
able to retain employment because the record reflects 
earnings in 18 other years.  Thus, the preponderance of the 
evidence shows that a 100 percent rating was not warranted 
under the former criteria. 

The current version of the schedular criteria is applicable 
only to the 24 month period from November 7, 1996, to 
January 24, 1999.  Under the current version of the schedular 
criteria for mental disorders, a 100 percent rating is 
available when the PTSD is manifested by total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (general formula 
for mental disorders) (2008).  

The record does not contain evidence of even one of those 
individual symptoms for that period.  The veteran has no 
records of psychiatric treatment during the relevant period 
at all.  But even in his statements, he does not allege that 
he had any of these symptoms during the relevant period.  
There is evidence that he was confused and suicidal prior to 
this period.  February 1972 Psychiatric Consultation (has 
suicidal thoughts and difficulty in communicating; he is in a 
state of confusion).  But the evidence shows that his mental 
health improved tremendously between March 1974 and 
October 1975.  Summer 1975 Notes by Chief of Psychology 
Services at Bay Pines VA Medical Center (since this veteran 
really decided to get involved in psychotherapy, around 
March 1974, he has shown tremendous progress in his total 
adjustment).  And while he sometimes implied he was suicidal 
either before or after the period at issue, the record does 
not support a finding that there was a persistent danger that 
he would hurt himself or others.  And the veteran's PTSD was 
not manifested during this period by total social and 
occupational impairment because he earned $19,889, during 
1998 and $2,424 during 1999.  Thus, he was able to interact 
with others on the job and was employed.  Moreover, despite 
an awkward relationship with his ex-wife, he still maintains 
a relationship with his children and his mother.  There is no 
evidence that during the rating period that he was not 
maintaining those relationships then.  A 100 percent rating 
is therefore not warranted under the current version of the 
schedular criteria for mental disorders.  

C.  70 percent evaluation

Under the prior version of the schedular criteria, a 
70 percent rating is available if the PTSD disability is 
manifested as follows:  The ability to establish and maintain 
effective or favorable relationships with people is seriously 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is pronounced impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132 
(general rating formula for psychoneurotic disorders) (1974).  

On the other hand, a 50 percent rating is available if the 
PTSD disability is manifested as follows:  ability to 
establish or maintain effective or favorable relationships 
with people is substantially impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in severe 
industrial impairment.  38 C.F.R. § 4.132 (general rating 
formula for psychoneurotic disorders) (1974).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Here, the evidence in the record 
that relates to the rating period at issue shows that with 
respect to the prior version of the schedular rating 
criteria, the veteran's disability picture more nearly 
approximates a 50 percent rating than a 70 percent rating.  

With respect to relationships, the record shows during the 
relevant rating period that the veteran lived his with 
girlfriend, married her and they had two children.  After 
their divorce, he continued to see his children, although the 
record is not clear as to how often he saw them during the 
rating period.  His father died during this rating period, 
but there is no evidence at all that they were estranged.  
And while he complains at some sessions after the relevant 
rating period, that his mother has not always treated him as 
an adult, he has lived with her at times, made repairs to her 
house, and kept in touch by telephone with her.  And the 
veteran was employed for 18 of the years during the relevant 
rating period.  Thus, the veteran is able to maintain 
relationships at some level. 

Of course, the record also shows that the veteran once 
slapped his wife, which is hardly a reflection of a good 
relationship.  And there is no evidence of any romantic 
relationship after his divorce.  He once shoved his father 
against a garage door and he has noted that it is awkward 
being around his ex-wife while visiting his children. As for 
other relationships, the veteran has quit many jobs during 
the rating period at issue.  And he is easily irritated by 
other people.  Those facts show that the veteran has 
impairment in establishing and maintaining effective and 
favorable relationships.  But the evidence in the record 
relating to the rating period at issue is better described as 
a "substantial impairment" rather than a "serious 
impairment" because what evidence exists in this regard 
shows he was able to maintain favorable relationships with 
his family and contains no recorded incidents of his 
inability to maintain favorable relationships with employers 
or co-workers.  

As for the ability to obtain or retain employment, the record 
is clear that his symptoms were not of such severity and 
persistence that he could not obtain employment during the 
rating period at issue because he obtained several jobs 
during the 25 year period.  To be sure, the low, or lack of, 
earnings of the veteran during the rating period and the 
frequent turnover of positions demonstrates that he had 
difficulty in retaining employment.  But the veteran was 
usually employed during the rating period.  Also, there is no 
contemporaneous evidence that he lost any of his jobs during 
the rating period due to his PTSD symptoms.  (He quit the SBA 
job after the rating period and for the reason that the job 
was aggravating his PTSD symptoms, not that the PTSD symptoms 
were interfering with his ability to do the job).  Thus, the 
evidence in the record does not show that during the rating 
period he had a "pronounced impairment" in the ability to 
retain employment, as opposed to "severe industrial 
impairment."  The Board finds that no increased rating is 
warranted under the prior version of the schedular rating 
criteria.   

Nor is an increased rating warranted under the current 
version of the schedular rating criteria.  A 70 percent 
rating is assigned for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (general 
rating formula for mental disorders) (2008).  

For the 24-month period from November 7, 1996, to January 24, 
1999, those listed symptoms are not established on this 
record.  There is only one clinical record for this portion 
of the rating period.  The veteran stopped drinking alcohol 
in December 1996 and he reported that when he still 
experienced mood swings, he sought a psychiatric evaluation.  
The examiner found that he was appropriately groomed, 
euthymic and cooperative, with good eye contact, mood fine, 
speech within normal limits, with no depression or manic or 
hypomanic episodes. October 1997 VA Psychiatric Evaluation in 
the ER.  And as discussed above, while the veteran's 
relationships were not always good, since he maintained 
family relationships during this 24-month period and since 
there is no evidence of difficulty in work relationships 
during the relevant period, the record does not establish 
that he was unable to establish and maintain effective 
relationships.  

As for deficiencies in most areas, the veteran was not 
attending school during this 24-month period.  While he did 
not particularly like people, his family relationships were 
not deficient.  Neither his judgment nor his thinking were 
found to be deficient at the October 1997 psychiatric 
evaluation and the fact that he stopped drinking in 
December 1996 reflects good judgment.  And while he reported 
mood swings, the only examination report for this 24-month 
period indicated that his mood was fine.  So while his 
frequent job changes indicate a deficiency in the area of 
work, the evidence does not establish deficiencies in most 
areas.  With the record failing to establish either the 
symptoms listed in the 70 percent rating criteria or 
deficiencies in most of the areas listed, no increased rating 
is warranted under the current schedular rating criteria for 
mental disorders.  

D.  Other considerations
 
In discussing the application of schedular criteria to the 
facts relevant to the rating period, the Board did not rely 
on the opinions of the nurse practitioner or Ms. DeVale with 
respect to the severity of the veteran's symptoms because, as 
discussed in the credibility section, above, the Board did 
not find those reports to be credible.  Instead, the Board 
focussed primarily on the evidence in the record that related 
to the rating period at issue.  The lay statement of the 
veteran's brother that addressed how different the veteran 
was after service than he had been before service, was 
considered by the Board.  A lay person is competent to 
testify about observable matters that do not require special 
knowledge, experience, or training.  See Falzone v. Brown, 8 
Vet. App. 398, 405-406 (1995) (lay statements about a person 
observable condition are competent evidence).  But his 
observations were not helpful here in determining the 
severity of the veteran's disability during the relevant 
rating period because he did not specifically address that 
time period.  

Nor was the April 2005 expert medical opinion useful in 
determining the veteran's disability rating in this appeal.  
To be sure, that report focussed on whether PTSD was 
manifested prior to January 25, 1999, but since all of the 
evidence relied upon by that physician related to a time 
prior to March 5, 1975, it provided no insight as to the 
severity of the veteran's disability during the period at 
issue.  

The veteran argues that more weight should be assigned to the 
GAF scores of the health professionals who have spent more 
time with him than those assigned by the C&P examiners, who 
each spent only one hour with him.  July 2006 Statement in 
Support of Claim by Veteran.  But there is no "treating 
physician" rule that would give a preference to the opinions 
of the nurse practitioner or doctor who manages his 
medication over that of the VA C&P examiners or Ms. DeVale 
because all of these health professionals are competent to 
make medical judgments.  See White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001) (no "treating physician rule" in 
determining disability ratings).  

But in any event, the only GAF score that relates to the 
rating period at issue here is that of the October 1999 C&P 
examiner.  All of the other GAF scores relate to a period 
after January 24, 1999.  And although the October 1999 C&P 
examiner's GAF score for October 1999 also addresses a time 
period after January 1999, he also determined that for the 
period one year before that examination, the veteran's GAF 
score was 57.  Since part of that one-year period-namely, 
the period from October 1988 to January 1999-falls within 
the rating period at issue here, the October 1999 C&P 
examiner's GAF score of 57 is relevant in evaluating that 
part of the rating period.  And because that score reflects 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, that GAF score is 
consistent with the veteran's 50 percent disability rating.  

In September 2002, the veteran submitted a statement that he 
disagreed with the RO's actions in denying him a 100 percent 
disability rating for PTSD because for approximately 30 
years, his social and occupational life had been totally 
affected by PTSD caused by service in Viet Nam while in 
combat situations.  This etiological statement by the veteran 
is beyond the competence of a lay person and was not 
considered.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).   

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  But when, as here, the evidence against the 
claim is much greater than that in favor, that doctrine is 
not applicable.  

Finally, the veteran did not seek an extra-schedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
nor would one be warranted here.  In cases whether 
extraschedular consideration is warranted, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111, 118 (2008).  The record 
shows that the very symptoms manifested by the veteran's PTSD 
and discussed above are included in the schedular rating 
criteria for PTSD both under the prior version and the 
current version of the rating criteria.  Since the veteran's 
disability picture was adequately contemplated by the rating 
schedule, no referral to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether the veteran's disability picture requires 
the assignment of an extraschedular rating is warranted.  
Thun, 22 Vet. App. at 118 (once the Board determined that the 
claimant's disability picture was not characterized as an 
unusual one, it did not err in concluding that he was not 
entitled to referral for an extraschedular rating).   

II.  Duties to notify and to assist

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, the duty to notify 
will not be discussed here.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder (which contained his service 
treatment records and prior claim), by obtaining VA treatment 
records, by conducting C&P examinations, and by obtaining a 
VHA opinion.  

The veteran's representative argues that another C&P 
examination should be scheduled to obtain a medical opinion 
as to the GAF scores that should be assigned to the rating 
period prior to January 25, 1999.  VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).

Retrospective medical opinions are permitted in determining 
disability ratings.  See Chotta v. Peake, 22 Vet. App. 80 
(2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008).  But 
VA has no duty to provide such an examination here.  The 
veteran's representative argues that while medical records 
for the relevant period are scarce, at the examination the 
veteran can provide his own competent reports as to the 
symptoms he was experiencing and the examiner can use that 
information to provide retrospective GAF scores and an 
opinion as to the effect of the veteran's PTSD during this 
period on his ability to work.  

It is true that a lay person is generally competent to 
testify about injury or symptomatology where the 
determinative issue is not medical in nature.  Falzone v. 
Brown, 8 Vet. App. 398, 405-406 (1995) (lay statements about 
a person's own observable condition or pain are competent 
evidence); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) 
(lay testimony is competent when it regards features or 
symptoms of injury or illness).  But in an examination for 
mental disorders, much of the evidence involves the veteran's 
ability to think and exercise judgment, his affect, his 
memory, his appearance, his speech, etc., which are symptoms 
tested and/or observed by the examiner at the time.  None of 
those important factors would be possible to ascertain as to 
1975 this long after the period to be analyzed.  In any 
event, in light of the current severity of his PTSD 
disability, which is rated at 70 percent disabling, the 
veteran would hardly be a competent historian about detailed 
facts of his life that occurred between 9 and 38 years ago.  
See 38 C.F.R. § 4.130 (70 percent rating reflects 
deficiencies in most areas of school, work, family relations, 
judgment, thinking, and mood).  Thus, the Board finds that, 
under the facts of this case, a retrospective medical 
evaluation is not necessary and that VA has satisfied its 
duty to assist.


ORDER

A disability rating in excess of 50 percent prior to 
January 25, 1999, for post-traumatic stress disorder, is 
denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


